Citation Nr: 0319209	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
severe degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

The current appeal arose from a November 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO, in pertinent part, 
denied entitlement to an evaluation in excess of 10 percent 
for service-connected low back disability then rated as 
myalgia of the lumbar spine with defective transverse 
processes of vertebrae.

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1994, a transcript of which has been 
associated with the claims file.

In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In September 2000 the RO granted entitlement to an increased 
evaluation of 20 percent for disability of the low back then 
rated as severe degenerative joint disease of the lumbar 
spine under Diagnostic Codes 5010-5292 effective June 1, 
1993, the date of the veteran's claim for increased 
compensation benefits.

In March 2003 the Board adjudicated another issue then 
pending on appeal, and undertook internal development of the 
claim of entitlement to an increased evaluation for the 
service-connected disability of the low back.  This has been 
completed.  In view of the Board's grant of the claim for an 
increased evaluation for the service-connected low back 
disability at issue, there is no need for remand of the case 
to the RO for the purpose of obtaining a waiver of this 
additional evidence.

The issues of entitlement to an increased evaluation for 
severe degenerative joint disease of the lumbar spine on an 
extraschedular basis, and to a total disability evaluation 
for compensation purposes on the basis of individual 
unemployability (TDIU) are addressed in the remand portion of 
this decision.


FINDING OF FACT

Degenerative joint disease of the lumbar spine is productive 
of severe disablement.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
severe degenerative joint disease of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5292 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In February 1947 the RO, based on service medical records and 
the report of a VA hospitalization, granted entitlement to 
service connection for low back disability then rated as 
myalgia of the lumbar spine region, residual of fracture, 
transverse process, 1,2,3,4, and 5, with assignment of 
initially noncompensable and 10 percent evaluations.

On June 1, 1993, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected disability 
of the low back.

Associated with the claims file in connection with the claim 
for increased compensation benefits were VA outpatient 
treatment reports dated in the early 1990's including 
references to low back symptomatology.

The veteran provided oral testimony in support of his claim 
before a Hearing Officer at the RO in July 1994.  A 
transcript of his testimony has been associated with the 
claims file.

VA conducted a special orthopedic examination of the veteran 
in September 1994.  He reported having sustained injury to 
his back during active service when a tree fell over onto his 
sleeping quarters.  He complained of persistent low back 
discomfort including when sleeping sometimes with inability 
to turn over.  



There was flexion of the lumbar spine to 70 percent, 10 
degrees of extension, 30 degrees of lateral flexion, and 25 
degrees of rotation to the right and left.  Straight leg 
raising was difficult and he was able to demonstrate only 25 
degrees of straight leg raising.  There was no muscle atrophy 
or true muscle spasm.  The examiner diagnosed advanced 
degenerative changes in the back with narrowing of the L2-L3 
disc space, osteophyte formation, and facet arthropathy of 
all levels of the lumbar spine.  There was some evidence of 
spinal stenosis at the level of L4-L5.

VA conducted a general medical examination of the veteran in 
November 1996.  He indicated an area of discomfort over the 
right lumbar region extending into the right buttock.  He 
complained of occasional radiation of aching pains into the 
right thigh and lower leg.  Forward flexion was accomplished 
with touching within eight inches of the floor.  Lateral 
bending extension was limited approximately 25 percent in all 
directions.  Straight leg raising was to 50 degrees on the 
right, and to 70 degrees on the left.  Neurological 
evaluation disclosed that superficial and deep tendon 
reflexes were sluggish but equal bilaterally.  The pertinent 
examination diagnosis was history of fracture of transverse 
processes L3, 4, 5.

A May 1998 radiology report of the lumbosacral spine 
disclosed small to moderately sized osteophytes at all levels 
from T11 through S1.  They were largest at L2-L3, where the 
interspace was narrow and exhibited a vacuum phenomenon.

VA conducted a special orthopedic examination of the veteran 
in December 2001.  Pertinent clinical findings obtained on 
examination disclosed generalized tenderness in the lumbar 
region to palpation.  No particular muscle spasms, swellings 
or discolorations were noted.  With range of motion he could 
reach his knee with his finger tips.  Similarly, backward and 
sideward movements were limited by about 50 percent.  
Straight leg raising test bilaterally was about 50 percent 
beyond which he experienced pain.

The examiner commented that the veteran had extensive 
arthritic changes of the lumbar as well as the transverse 
fractures.  The examiner opined that findings were consistent 
with degenerative arthritic changes an average person may 
develop and progress as the person ages.  The examiner did 
not find this condition related to injuries.  The examiner 
opined that the only way the veteran could have developed 
osteoarthritic changes of the lumbar spine is if he had 
actually fractured the vertebral bodies of the lumbar 
vertebra and not just the transverse processes.  He noted 
that fracture of the transverse processes did not cause 
arthritic changes of the lumbar spine as well as the sprains 
or strains did not cause arthritic changes of the lumbar 
spine.  It was the examiner's opinion that the present 
condition of arthritic changes, apparently marked by x-ray, 
were not related to the service-connected injury sustained in 
1943.

An official special orthopedic examination for VA 
compensation purposes was conducted in June 2003.  The 
examiner noted that he had reviewed the claims file.  The 
veteran was reported to have had from the beginning, 
radiation of pain into the lower extremities.  There were no 
sensory changes in the lower extremities.  He related that 
his pain was getting worse.  He had previously worked as a 
sheet metal factory man but had to retire at the age of 60 
because of severe back pain.

On examination to fist percussion there was tenderness over 
the right sacroiliac region.  The spine was not tender and 
there were no muscle spasms, swellings, or discoloration.  He 
was able to reach his ankles with his finger tips which made 
it normal forward flexion in the neighborhood of 80 degrees.  
Backward flexion was nearly nil.  He could not bend backward 
more than 5 degrees with great difficulty.  Right and left 
bending was not more than 5 degrees and was done with pain.  
Both knee and ankle reflexes were active and equal.  Straight 
leg raising test bilaterally was 30 degrees sitting in the 
supine position, which should be considered normal according 
to the examiner.

The examiner commented that the veteran's limitation of 
motion of the lumbar spine resulted in functional loss.  The 
examiner stated that there was plenty of evidence to support 
his complaints of low back pain.  



The examiner recorded that the service-connected severe 
degenerative joint disease of the lumbar spine caused 
weakened movement, excessive fatigability and incoordination 
to about 40 percent.  The examiner noted that there was no 
muscle atrophy.  He recorded that the degenerative joint 
disease was hindering the veteran's functions.


General Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestations.  The provisions 
of 38 C.F.R. § 4.14 preclude the assignment of separate 
ratings for the same manifestations of a disability if any of 
the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 6 
Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Specific Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidence by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  With any form of arthritis, painful 
motion is an important factor of disability.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for that joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected limitation of motion to be combined not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Rating Schedule provide a noncompensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).
Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

In the veteran's case at hand, the Board is satisfied that 
the duty to notify and the duty to assist have been met under 
both the old law and the new law under the circumstances of 
this case.

In its March 2002 supplemental statement of the case the RO 
notified the veteran of the enactment of the VCAA of 2000, 
provided the criteria referable thereto, and made clear that 
it had considered this new law in the adjudication of his 
claim.  The Board also notified the veteran of the VCAA of 
2000 in its March 2003 decision.  In any event, the record is 
clear in showing that VA has notified the veteran of the 
types of evidence required to substantiate his claim and that 
VA would obtain such records if their release were 
authorized.  

During the course of the pursuit of his claim, the RO has 
advised the veteran to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the veteran that it would obtain such records if their 
release were authorized.  The RO also advised him of the 
types of evidence required to substantiate his claim.  

In so doing, the Board and the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  38 U.S.C.A. § 5103a (West 2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.

In particular, through issuance of the November 1993 rating 
decision, the May 1994 Statement of the Case, and subsequent 
supplemental statements of the case, the veteran has been 
given notice of the requirements for entitlement to an 
increased evaluation for his service-connected low back 
disability.  The RO also provided the veteran with the 
reasons why his claim could not be granted based upon the 
evidence of record.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  The veteran has been afforded several VA 
examinations addressing the very nature and extent of 
severity of his service-connected low back disability at 
issue for which he seeks increased compensation benefits.  
Consequently, another VA examination is unnecessary since the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination is not required.  38 U.S.C.A. § 5103A (c) (West 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001 
(codified at 38 C.F.R. § 3.159).

The Board notes that any deficiencies that may exist in the 
duties to notify and to assist have been rendered moot as the 
Board is granting the veteran the benefit sought on appeal.  
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Increased Evaluation

The Board initially notes that, with respect to the service-
connected low back disability at issue, there is no evidence 
that the veteran has vertebral fracture, demonstrable 
deformity of a vertebral body, intervertebral disc syndrome 
or ankylosis of the spine as part and parcel of his service-
connected disability.  Therefore, Diagnostic Code 5293, and 
Diagnostic Codes 5285 through 5289 are not for application in 
this decision.  See 38 C.F.R. § 4.73a, Diagnostic Codes 5293, 
5285, 5286, 5288, and 5289.  The Board notes in passing that 
the criteria for rating low back disabilities under 
Diagnostic Code 5293 changed during the appeal period and 
such were not considered by the RO.  There is no prejudice to 
the veteran in the Board's action issuing this decision 
because such criteria, as just noted, do not apply to the 
veteran's case.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The record has demonstrated no scarring due to the low back 
disability, muchless having been service-connected as part 
and parcel of the low back disability at issue.  Therefore, 
the diagnostic codes referable to scarring are also not for 
application with respect to the service-connected low back 
disability at issue.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2002); Esteban v. Brown, 6 Vet. App. 259 
(1998).  



Again, it is well to note that part of the rating criteria 
under 38 C.F.R. § 4.118 were revised during the appeal 
period. Inasmuch as such criteria do not apply to the 
veteran's case, there is no prejudice to the veteran's in 
considering his claim at this time.  See Bernard, supra.

The RO has rated the veteran's severe degenerative joint 
disease of the lumbar spine as 20 percent disabling under 
Diagnostic Codes 5010-5292.  Diagnostic Code 5292 
contemplates not more than moderate limitation of motion of 
the lumbar spine.  Diagnostic Code 5010 contemplates the 
traumatic arthritic changes of the lumbar spine.  The Rating 
Schedule provides a maximum schedular evaluation of 40 
percent based on severe limitation of motion of the lumbar 
spine.

The Board is of the opinion that, as shown on the most recent 
VA orthopedic examination of record dated in June 2003, while 
the veteran's flexion was to 80 percent, excellent per se, 
his bending backward was no more than 5 degrees, as was right 
and left bending, consistent with certainly more than just 
moderate limitation of motion contemplated in the current 20 
percent evaluation.

Additionally, Diagnostic Code 5295 provides a maximum 
schedular evaluation of 40 percent for lumbosacral strain, 
under which the veteran could be rated by analogy.  See 
38 C.F.R. § 4.20.  The 40 percent evaluation contemplates 
severe lumbosacral strain which includes findings 
encompassing osteo-arthritic changes.

Under either diagnostic code, the veteran's severe pain could 
be rated as severely disabling and such was the opinion of 
the April 2003 examiner.  The Board finds that the 
evidentiary record very easily supports assignment of the 
maximum schedular evaluation of 40 percent for severe 
degenerative joint disease under the Designated Diagnostic 
Code 5292 contemplating severe disablement or limitation of 
motion.  Of course, additional rating assignment for the 
veteran's severe pain productive of limitation of motion 
under Diagnostic Code 5010 or 5295 is forbidden as that would 
amount to pyramiding.  See Esteban, supra.

As to additional functional loss due to pain, incoordination, 
fatigue, etc., the Board notes that the VA examiner 
recognized the presence thereof when he examined the veteran 
in April 2003.  However, the veteran has been assigned the 
maximum schedular evaluation of 40 percent under Diagnostic 
Code 5292; therefore, consideration of functional loss due to 
pain for the purpose of increased evaluation is not proper.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


ORDER

Entitlement to an increased evaluation of 40 percent for 
severe degenerative joint disease of the lumbar spine is 
granted, subject to the governing criteria applicable to the 
payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that on review of the April 2003 VA special 
orthopedic examination, the VA examiner opined that the 
veteran was no longer a viable candidate for employment 
because of his service-connected low back disability.  As 
noted above, the Board granted entitlement to the maximum 
schedular evaluation of 40 percent.  




Accordingly, the RO must again visit the issue of entitlement 
to extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1), as the Board's doing so after having increased 
the service-connected disability evaluation would be 
prejudicial to the veteran.  See Bernard, supra.

Additionally, the opinion of the VA examiner has also raised 
the issue of entitlement to a TDIU, and such issue is 
inextricably intertwined with the issue of entitlement to 
extraschedular evaluation.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The CAVC has held that section 5103(a), as amended by VCAA of 
2000 and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107) (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with notice 
requirements of the VCAA, as clarified by 
Quartuccio, supra.  The RO should advise 
the appellant that he has up to one year 
after the letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board 
prematurely, the Board will not be able 
to adjudicate the claim prior to the 
expiration of the one-year time period 
unless the appellant indicates that he 
has no additional evidence to submit or 
waives the one-year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

4. The RO should determine whether the 
veteran's case should be referred to the 
Under Secretary or the Director of the VA 
Compensation and Pension Service for 
consideration of extraschedular 
evaluation of his service-connected 
severe degenerative joint disease of the 
lumbar spine.  The RO should also 
determine whether a TDIU is warranted.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).


In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



